Citation Nr: 0716035	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  96-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for left eye 
pterygium with irregular astigmatism, prior to May 17, 2006, 
and in excess of 20 percent from May 17, 2006.  


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran had active service from March 1959 to December 
1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO), which, in 
part, reduced an evaluation for left eye pterygium from 10 
percent to noncompensable, effective September 1, 1996.  A 
December 1996 RO hearing was held.  In November 1999, the 
Board remanded the case to the RO for additional procedural 
development.

In an August 12, 2002 decision, the Board awarded restoration 
of a compensable evaluation of 10 percent for appellant's 
service-connected left eye disability, and denied an 
increased rating in excess of 10 percent for said disability.  
The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order subsequently rendered, the Court granted a Joint Motion 
for Partial Remand (Joint Motion) filed by the Secretary of 
the VA (appellee) and appellant's attorney to vacate that 
part of the August 12, 2002 Board decision that denied an 
increased rating in excess of 10 percent for left eye 
pterygium and to remand that issue for readjudication in 
accordance with the Joint Motion.

In November 2004, the Board remanded the case in accordance 
with the Joint Motion.  In February 2006, the case was 
remanded again for additional evidentiary development.  In an 
October 2006 rating decision, the veteran's service-connected 
eye disorder was expanded to include irregular astigmatism as 
secondary to his pterygium.  The 10 percent rating was 
increased to 20 percent, effective May 17, 2006.  The appeal 
continues.  


FINDINGS OF FACT

1.  The veteran's left eye pterygium is characterized by 
corrected visual acuity of 20/200 at the time of VA 
examination on March 23, 1999.  This represents an increase 
in visual impairment that has been attributed by medical 
opinion to the service-connected disability left eye 
pterygium.  This refractive error has recently been service 
connected.  Prior to March 23, 1999, only slight visual 
impairment was shown.

2.  Corrected visual acuity for the veteran's service-
connected left eye was 20/200, but no worse, upon VA 
examination in May 2006.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
left eye pterygium with irregular astigmatism, from March 23, 
1999 to May 17, 2006, have been met.  A 20 percent rating is 
warranted as of March 23, 1999 and a rating in excess of 10 
percent is not warranted prior to that date.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.75, 4.84a, 
Diagnostic Codes (DCs) 6034, 6061-6079 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for left eye pterygium with irregular astigmatism, from May 
17, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.31, 4.75, 4.84a, DCs 6034, 6061-6079 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with VCAA letters in July 2001 
and February 2005.  These letters discussed the pertinent 
evidence, and the laws and regulations related to this claim 
and essentially notified the veteran of the evidence needed 
to prevail.  Specifically, the letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of current low back complaints.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

A right nasal pterygium was clinically noted on service 
induction examination.  The right eye had uncorrected visual 
acuity of 20/30.  Visual acuity was 20/100, corrected to 
20/50, in the left eye.  On service separation examination 
and a September 1982 VA examination, it was noted that 
appellant had nasal pterygiums in both eyes and defective 
vision, and that he wore glasses.  

A November 1982 rating decision granted service connection 
and assigned a noncompensable evaluation for left eye nasal 
pterygium.  

A May 1984 VA ophthalmologic examination report revealed that 
the appellant reported seeing black dots in front of his left 
eye.  Left eye visual acuity was 20/200, corrected to 20/50.  
Severe conjunctival injection and slight recurrence of 
pterygium in both eyes were noted.  Significantly, residuals 
of pterygium surgery were described as scar on the nebula 
corner reaching the border of the right eye optical zone, but 
the left eye was only described as having a slight recurrence 
of pterygium at the nebula corner border of the cornea.  
Diagnoses included severe left eye conjunctivitis; slight 
recurrence of pterygium in both eyes, nebula corner border of 
cornea, right eye greater than left; and high refractive 
error of both eyes.  

An October 1984 rating decision increased the rating for left 
eye pterygium to 10 percent under DCs 6034-6078.

A May 1988 Board decision denied service connection for right 
eye pterygium.

An October 1995 VA ophthalmologic examination report, May 
1995 and April 1996 private ophthalmologic/optometric 
clinical records, and a March 1996 private medical record 
reported corrected visual acuity not more severely impaired 
than 20/40 for the left eye.  Significantly, that October 
1995 VA ophthalmologic examination report noted pterygium 
with minimal corneal infiltration.  Additionally, that May 
1995 private ophthalmologic clinical record noted that there 
were 2-mm, recurrent nasal pterygiums involving both eyes; 
that the cornea and macula were clear; that refractive error 
was the diagnosis rendered; that appellant had normal 20/30 
visual acuity with both eyes open; and that there should be 
no restrictions such as for job placement or driving.  The 
April 1996 private optometric clinical record assessed 
refractive error and early senile cataracts.

During a December 1996 RO hearing, appellant testified that 
he had itching and tearing in the eyes; that he wore 
bifocals; that his vision was progressively worsening; that 
he retired after 30 years as a fireman/inspector in December 
1994; and that he was almost unable to drive at night.

November 1996 and January 1997 private medical records noted 
that visual acuity was 20/40.

VA ophthalmologic outpatient treatment records indicate that 
in November 1997 appellant complained of itching in the eyes 
and progressively poorer vision.  Visual acuity was 20/70 in 
both eyes, with corrected visual acuity of 20/40 in the right 
eye and 20/60 in the left eye.  Refractive error was 
diagnosed.  In August 1998, corrected visual acuity was 20/80 
in the right eye and 20/60 in the left eye.  High hyperopia 
and astigmatism with reduced visual acuity were noted.

At the time of VA ophthalmologic examination on March 23, 
1999, corrected visual acuity was 20/200 in both eyes, with 
no visual field deficits or diplopia.  Nasal pterygiums were 
noted.  The cornea was clear.  The fundus had pigmentary 
changes.  Significantly, the diagnoses were senile cataracts 
and refractive error; and the examiner opined that loss of 
vision was not due to pterygium.  

Subsequently dated VA outpatient treatment records reflect 
that in April, June, and December 1999, the veteran's 
corrected visual acuity of 20/200 in both eyes was assessed 
as not improved with refraction.  The April 1999 clinical 
record also noted that there were corneal scars, although 
without pterygium recurrence, and the scar locations were 
drawn at the corneal border, not over the central zone of the 
eyeball.  The assessment was high hypermetropia and 
pigmentary changes.  In June 1999, retinal pigment epithelium 
atrophy in both eyes was clinically noted, and it was opined 
that this was not the cause of his 20/200 visual acuity.  In 
October 2000, inflamed pterygium and macular pigment 
epithelium atrophy in the eyes were clinically noted.  The 
impression was possible macular degeneration with some visual 
acuity macular pigment [epithelium] atrophy.  In August 2001, 
appellant complained of "burning" in his eyes.  It was noted 
that he was considered legally blind and had corrected visual 
acuity of 20/200 in both eyes.  Eyedrops were prescribed.

In an August 2002 Board decision, the 10 percent rating for 
the left eye condition was restored.  A rating in excess of 
10 percent, however, was denied (although by Order of the 
Court, the latter decision was later vacated).  At that time 
it was noted that the refractive error was not considered to 
be part of the service connected disorder.

A private ophthalmology examination dated in February 2005 
reflects a best corrected visual acuity of 20/200 in the 
nonservice-connected right eye and 20/100 in the left eye.  
Bilateral refractive error was noted.  

VA evaluation in February 2005 showed uncorrected (far) at 
20/200-1 and (near) at 20/200 in the left eye.  Corrected 
vision in the left eye was 20/80- (far) and 20/400 (near).  
The examiner indicated that the veteran's loss of vision in 
the left eye was caused by his refractive error and senile 
cataracts.  Mild dry eye was also noted.  The examiner opined 
that the loss of vision, including the cataracts, was not 
caused by or the result of diabetes mellitus.  Additionally, 
the loss of vision and symptoms were not caused by or the 
result of pterygium as no pterygium was present.  

Additional records include private treatment records dated in 
September and October 2005.  His left eye was corrected to 
20/200.  VA records dated in March 2006 also reflect 
corrected left eye vision to 20/200.  

When examined by VA on May 17, 2006, it was noted that the 
veteran had undergone pterygium surgery three times.  The 
veteran complained of constant irritation and itching.  
Corrected visual acuity was 20/200.  There was no diplopia.  
Extraocular movements were full range.  It was noted that a 
cornea sub specialist had evaluated the veteran about a week 
earlier and concluded that the veteran's eye showed chronic 
redness but no pterygium, reformation.  However, there was 
some scarring as a result of surgery and some corneal 
peripheral changes but not a cause of vision loss.  The VA 
examiner's diagnoses included irregular astigmatism secondary 
to multiple pterygium surgeries and no recurrent pterygium 
noticed.  

The VA examiner opined that the loss of vision was at least 
as likely as not caused by or a result of the irregular 
astigmatism secondary to multiple pterygium surgeries, 
although it did not explain fully the level of vision.  The 
examiner recommended a cornea sub specialist to further 
correlate the previous pterygium surgeries, the irregular 
astigmatism, and the level of visual acuity that was 
presented.  

In an October 2006 addendum to the May 2006 examination, the 
examiner noted that the only functional impairment 
attributable to the multiple pterygium surgeries was 
irregular astigmatism.  There were no other visual 
impairments, eye pain, rest requirements, or episodic 
incapacity related to the service-connected left eye 
pterygium or the related surgeries.  The examiner noted that 
the entire claims file was reviewed.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  Id.  Esteban v. Brown, 6 Vet. 
App. (1994).  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75 (2006).  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79 (2006).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists. 38 C.F.R. § 4.75.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

The veteran's left pterygium is currently evaluated as 10 
percent disabling prior to May 17, 2006, and 20 percent 
disabling from May 17, 2006, pursuant to 38 C.F.R. § 4.84a, 
DC 6034 (2006), which provides that the disability is rated 
for loss of vision, if any.  The level of compensation for 
central visual acuity is prescribed in a table that relates 
the impairment of vision in both eyes, with the diagnostic 
code dictated by table.  See 38 C.F.R. § 4.84a, Table V.  

The percentage evaluation for impairment of central visual 
acuity will be found from 38 C.F.R. § 4.84a, Table V (2006) 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  Where vision in one 
eye is 20/50 (or is 20/70, or 20/100) and vision in the other 
eye is 20/40, a 10 percent rating is assigned. 38 C.F.R. § 
4.84a, DC 6079.  A 20 percent evaluation will be assigned for 
vision in one eye of 20/200 (or 15/200), when corrected 
visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
DC 6077.  A 30 percent evaluation corresponds to vision in 
one eye of 10/200 (or 5/200, or characterized by blindness, 
having only light perception), when corrected visual acuity 
in the other eye is 20/40.  38 C.F.R. § 4.84a, DCs 6070, 
6074, and 6077.

In the veteran's case, the measurements of visual acuity as 
summarized above, do not meet the schedular criteria for a 
rating in excess of 10 percent until examination on March 23, 
1999.  As a result of recent rating action, the 
characterization of the service connected disorder has been 
changes to include an irregular astigmatism, a refractive 
error, accounting for a higher rating.  Previously dated 
visual acuity tests reflect visual impairment that 
corresponds to a 10 percent rating for left eye pterygium.  
However, as of the March 1999 evaluation, a 20 percent 
disability rating, but no more, is warranted.  

While the record includes one VA examiner's opinion (in 
February 2005), that the veteran's increased visual acuity 
was not the result of his service-connected left eye 
pterygium, the most recently obtained VA examiner's opinion 
(in May 2006) supports the veteran's claim that increased 
visual impairment was indeed associated with his left eye 
condition.  As a result of this opinion, the RO in an October 
2006 rating decision, increased the veteran's disability 
rating to 20 percent and reclassified the eye disorder to 
include not only the left eye pterygium but also irregular 
astigmatism.  The RO chose to assign the increased rating 
only from the date of the supporting VA examiner's opinion 
(May 17, 2006).  However, it is the Board's conclusion that 
the appropriate date is actually the date that increased 
severity was initially shown and that date is March 23, 1999.  
Thus, an increased rating of 20 percent is warranted as of 
that date.  In making this decision, the Board notes that 
finality did not attach to the Board's initial denial of an 
increased rating in August 2002 as that decision was later 
vacated.  

Prior to that examination in March 1999, however, a rating in 
excess of 10 percent is not warranted.  Only very minimal 
visual impairment was demonstrated prior to March 1999.  The 
findings were not such as to warrant a higher rating than the 
10 percent assigned for eye impairment.  Thus, prior to March 
1999, there is no basis for a rating in excess of the 10 
percent assigned.

As to whether a rating in excess of 20 percent is currently 
warranted, the Board's conclusion is that it does not.  
Corrected visual acuity in the left eye remains at 20/200.  
In order to assign a rating in excess of 20 percent, the 
evidence must show that visual acuity of the service-
connected left eye is 10/200 or worse.  If central visual 
acuity is 10/200 in one eye and 20/40 in the other, a 30 
percent rating is warranted under DC 6077.  Under DC 6074, a 
30 percent rating is warranted if central visual acuity is 
5/200 in one eye and 20/40 in the other, while a 30 percent 
rating is warranted under DC 6070 when there is blindness in 
one eye, having only light perception, and central visual 
acuity is 20/40 in the other eye.  Visual impairment of this 
severity is simply not demonstrated here.   

Under the circumstances of this case, there is no medical 
evidence showing that the veteran meets the criteria for the 
next higher rating of 30 percent under any applicable DC.  
Accordingly, on the evidence, the Board is unable to find a 
basis for an increased disability rating. 

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt.  See Gilbert, supra.  Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating of 20 percent is warranted for left 
eye pterygium with irregular astigmatism as of March 23, 
1999, is granted subject to the law and regulations governing 
the award of monetary benefits.  Prior to that a rating in 
excess of 10 percent is not warranted.  

Entitlement to a rating in excess of 20 percent for left eye 
pterygium with irregular astigmatism is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


